J-S58012-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
              v.                          :
                                          :
                                          :
 WILLIAM M. DANIELS                       :
                                          :
                    Appellant             :   No. 274 WDA 2019

           Appeal from the PCRA Order Entered February 11, 2019
             In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-0002083-1997,
             CP-02-CR-0002235-1996, CP-02-CR-0016251-1995


BEFORE: PANELLA, P.J., BENDER, P.J.E., and DUBOW, J.

MEMORANDUM BY PANELLA, P.J.:                    FILED DECEMBER 20, 2019

      William M. Daniels, pro se, claims that the PCRA court erred when it

dismissed as untimely his fifth petition filed pursuant to the Post Conviction

Relief Act, 42 Pa.C.S.A. §§ 9541-9546 (PCRA). Specifically, he alleges that his

petition, although facially untimely, fits within the newly discovered facts

exception to the PCRA time-bar. Upon review we conclude that the exception

to the time-bar does not apply. Therefore, we affirm on the basis of the PCRA

court’s opinion.

      In its opinion, the PCRA court sets forth the relevant facts and

procedural history for this appeal. See PCRA Court Opinion, 6/25/19.

Therefore, we need not restate them at length here.

      Briefly summarized for the convenience of the reader, we note that

Appellant was convicted of first degree murder in 1998 after he and two of his
J-S58012-19



associates ran up to the car that the victim was driving and shot the victim

six times in the abdomen and four times in the arm. At trial, Appellant was

identified as one of the three shooters by an eye-witnesses named Thomas

Carr.

        At the conclusion of trial, the jury convicted Appellant of first degree

murder, conspiracy to commit murder, and carrying a firearm without a

license. He was sentenced to an aggregate sentence of life without parole plus

not less than thirteen and one half nor more than twenty-seven years of

incarceration.

        This Court affirmed Appellant’s judgment of sentence in 2000.

Appellant, pro se, filed the instant PCRA petition, his fifth, after his first four

petitions were unsuccessful. In his petition, Appellant attempts to prove that,

although facially untimely, the PCRA court should exercise jurisdiction over his

petition because he has proven applicability of the newly discovered facts

exception to the PCRA time-bar.

        He offers as newly discovered, a statement from Robert Bledsoe, a

fellow inmate, who was arrested for a murder that occurred a month prior to

the murder that Appellant committed. In the letter, Bledsoe writes that

Thomas Carr’s testimony at Bledsoe’s trial was struck because Carr had been

hospitalized at the time of the shooting in Bledsoe’s case and could not have

witnessed it. Appellant claims this proves that Carr, having recently been

hospitalized, must have been bedridden at the time of Appellant’s shooting,

and therefore could not have seen Appellant shoot his victim.

                                       -2-
J-S58012-19



     On February 11, 2019, after giving notice of its intent, the PCRA court

dismissed the petition without a hearing as untimely. Appellant timely

appealed.

     Appellant presents three issues on appeal.

     I.     Whether the PCRA court abused its discretion in dismissing
            Appellant’s petition as untimely when Appellant received a
            statement from Robert Bledsoe of newly discovered
            exculpatory evidence[?]

             a. [Whether] because there is an insufficient factual
                record upon which the PCRA court could determine
                whether [A]ppellant had prior knowledge of the
                averments     contained    in   Robert    Bledsoe’s
                statement . . . the PCRA court erred in denying
                [A]ppellant[] a[n] evidentiary hearing[?]

             b. [Whether    the]    Commonwealth      “with-held”
                exculpatory    “facts    and     evidence”    on
                Commonwealth’s witness Thomas Carr being “bed
                ridden” with a serious head injury around or on
                Appellant’s homicide date, and the facts that
                Thomas Carr used Appellant’s brother’s name
                (Norman Daniels) at Divine Providence Hospital to
                allude capture for outstanding warrants for two
                counts of murder[?]

     II.    [Whether] the PCRA court [erred] in finding that
            Commonwealth witness Thomas Carr did not give false
            perjured testimony at Appellant’s homicide trial, when
            Thomas Carr on a[n] “unrelated” homicide case had his entire
            testimony stricken from the trial record for claiming he
            witnessed said homicide when in fact it was proven under
            oath that, he was “bed ridden” from a serious head injury;
            and for also stating under oath at Appellant’s homicide trial
            and a[n] “unrelated” homicide trial of Robert Bledsoe, that he
            had “no plea deal” in place for his testimony[?]

     III. [Whether] the PCRA court abuse[d] its discretion by not
          appointing counsel and granting requested evidentiary
          hearing where Appellant has made a strong prima facie


                                      -3-
J-S58012-19


          showing of juror bias/misconduct claim challenging the
          fundamental fairness of his trial[?]

Appellant’s Brief, at unnumbered pages 9-10 (capitalization provided and

omitted; extraneous argument omitted).

      This Court’s standard of review regarding an order dismissing a petition

under the PCRA is whether the determination of the PCRA court is supported

by the evidence of record and is free of legal error. See Commonwealth v.

Ragan, 923 A.2d 1169, 1170 (Pa. 2007).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the PCRA court, we conclude

that there is no merit to the issues Appellant has raised on appeal.

      The PCRA court opinion properly disposes of the questions presented.

See PCRA Ct. Op., at 3-7 (concluding: (1) Appellant failed to prove that newly

discovered facts exception applied because (a) Bledsoe’s statement that Carr

did not observe Bledsoe’s homicide in August 1994, does not prove that Carr

did not observe Appellant’s homicide in September 1994; (b) underlying fact

that Carr allegedly was not present to witness Appellant’s homicide was either

known to Appellant or could have been ascertained by exercise of due

diligence at or prior to trial; (2) allegation that Appellant knew jury foreman

in high school was not unknown to Appellant at trial; and (3) Appellant failed

to plead or prove any genuine issue of material fact, and PCRA court properly

acted within its discretion by declining to grant evidentiary hearing).

      We agree with the PCRA court’s legal reasoning and adopt is as our own.

Accordingly, we affirm on the basis of the PCRA court’s opinion.

                                     -4-
J-S58012-19



     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2019




                          -5-